DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
Claim Objections
Claims 8, 15, and 20 are objected to because of the following informalities:  
Regarding claim 8, in line 7, “a tulip” should be “the tulip”.  
Regarding claim 15, in line 10, “a tulip” should be “the tulip”.  
Regarding claim 20, in lines 1-2, “the insertion tool assembly” should be “an insertion tool assembly”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 8, 10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term "about" in “about 2” is a relative term which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 4 is rejected for its dependency on claim 3.
Regarding claim 8, from which claims 10 and 12-14 depend, “the nail head” lacks antecedent basis.  For the purpose of examination, it is assumed the system further comprises a nail head for engagement with the pedicle nail shank and the tulip.  
Regarding claim 15, from which claims 16-20 depend, “the nail head” lacks antecedent basis.  For the purpose of examination, it is assumed the system further comprises a nail head for engagement with the pedicle nail shank and the tulip.          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0016903 (Matityahu) in view of in view of U.S. Patent Application Publication No. 2015/0282843 (Spitler).
		Regarding claim 1, Matityahu discloses a pedicle nail (332) comprising a shank (340) comprising a proximal end (336) and a distal bone engagement end (342); and a nail head (102) disposable on the proximal end of the shank (see Figs. 2 and 18), wherein the nail head threadably engages the proximal end (via mating threads 343 and 110), the nail head having external bone threads (112), wherein the shank is a curved shank (portion 342 of shank 340 is arcuate, see Fig. 18 and paragraph [0086]), having a curvature angle theta (see Fig. 18; shank portion 342 has a curvature angle relative to a vertical axis defined by shank portion 336), wherein the nail head engages with a tulip (118) (see paragraph [0068] and Figs. 8 and 9), and wherein the nail head (102) is a separate element from the shank (340) and the tulip (118) (nail head 102 is a separate element from shank 340, see paragraph [0087] and Figs. 27 and 28; nail head 102 is a separate element from tulip 118 see paragraph [0068] and Figs. 8 and 9).
		Matityahu fails to disclose wherein the nail head includes tulip threads for engaging with the tulip.  However, Spitler discloses a bone anchor (10) including a tulip (14) and a pedicle anchor (12) having a proximal head (24), wherein the proximal head of the anchor includes tulip threads (25) for engaging with the tulip (see paragraphs [0024] and [0025]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the nail head to include tulip threads such that the tulip and nail head are threadably attached as suggested by Spitler in order to allow the tulip and nail head to be securely attached while still allowing for articulation between the tulip and nail head to facilitate optimal relative positioning of the tulip relative to the head to accommodate, for example, spinal rods (see Spitler, paragraphs [0004] and [0029]).
		Regarding claim 3, Matityahu discloses wherein the shank comprises fenestrated perforations (356) about the longitudinal axis thereof, wherein the number of fenestrated perforations can range from about 2 to 100 (six fenestrations 356, see Fig. 18). 
		Regarding claim 7, Matityahu discloses wherein the nail head has a proximal end (104) and a distal end (106), wherein the distal end of the nail head threadably engages with the proximal end of the shank (threads 110 of distal end 106 of nail head 102 receives threads 343 of proximal end 336 of shank 340), and wherein the proximal end of the nail head comprises an insertion tool assembly interface (114) therein (see paragraph [0053]). 
		Regarding claim 8, Matityahu discloses a pedicle nail system (see Figs. 9 and 18) comprising: a pedicle nail (332), wherein the pedicle nail comprises a shank (340), wherein the shank comprises a proximal end (336) and a distal bone engagement end (342), wherein the proximal end comprises mounting threads (343) attached thereto; and a tulip (118), wherein the tulip comprises a proximal end (portion of tulip 118 that receives a transverse member 130, see paragraph [0068] and Figs. 9 and 18) and a distal end (portion of tulip 118 that receives spherical head 114 of the proximal portion 104 of nail head 102, see paragraph [0068] and Figs. 9 and 18), wherein the shank is a curved shank (portion 342 of shank 340 is arcuate, see Fig. 18 and paragraph [0086]), having a curvature angle theta (see Fig. 18; shank portion 342 has a curvature angle relative to a vertical axis defined by shank portion 336), wherein a nail head (102) engages with a tulip (118) (see paragraph [0068] and Figs. 8 and 9), and wherein the nail head (102) is a separate element from the shank (340) and the tulip (118) (nail head 102 is a separate element from shank 340, see paragraph [0087] and Figs. 27 and 28; nail head 102 is a separate element from tulip 118 see paragraph [0068] and Figs. 8 and 9).
		Matityahu fails to disclose wherein the nail head includes tulip threads for engaging with the tulip.  However, Spitler discloses a bone anchor (10) including a tulip (14) and a pedicle anchor (12) having a proximal head (24), wherein the proximal head of the anchor includes tulip threads (25) for engaging with the tulip (see paragraphs [0024] and [0025]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the nail head to include tulip threads such that the tulip and nail head are threadably attached as suggested by Spitler in order to allow the tulip and nail head to be securely attached while still allowing for articulation between the tulip and nail head to facilitate optimal relative positioning of the tulip relative to the head to accommodate, for example, spinal rods (see Spitler, paragraphs [0004] and [0029]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matityahu in view of Spitler, and further in view of U.S. Patent Application Publication No. 2015/0080972 (Chin) and U.S. Patent Application Publication No. 2014/0277162 (Kostuik).
		Regarding claim 4, Matityahu fails to disclose wherein the shank comprises at least two protrusions configured along the longitudinal axis thereof, wherein the protrusions form channels along the longitudinal axis.  However, Matityahu suggests the outer surface (350) of the shank may be roughened (see paragraph [0087]), and that roughening an implant surface induces bone in-growth (see paragraph [0081]).  Additionally, Chin discloses a bone implant (100B) wherein the implant comprises at least two protrusions (166) configured along a longitudinal axis thereof (see Fig. 4A), wherein the protrusions form channels (between protrusions 166) along the longitudinal axis (see Fig. 4A), wherein the protrusions have exposed vertical edges (see Fig. 4A).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the outer surface of the shank of Matityahu to provide at least two protrusions that form channels as suggested by Chin in order to increase the surface area of the shank, which helps promote bone growth and fusion (see Chin, paragraph [0042]).  
		Matityahu and Chin fails to disclose the vertical edge has at least two notches, wherein the notches are in vertical alignment with one another.  However, Kostuik discloses a bone implant (10), wherein a shank (12) of the bone implant has exposed vertical edges (see Fig. 2), the vertical edges having a plurality of notches (17) that are in vertical alignment with one another (see Fig. 2).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the shank of Matityahu in view of Chin to have aligned notches in the vertical edges of the shank protrusions as suggested by Kostuik in order to further increase the surface area of the shank to further promote bone ingrowth (see Kostuik, paragraph [0034]).
 Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matityahu in view of Spitler, and further in view of U.S. Patent Application Publication No. 2008/0294260 (Gray).
		Regarding claims 5 and 6, Matityahu discloses wherein the proximal end (336) comprises mounting threads (343), wherein the mounting threads have a pitch (see Fig. 18), wherein the bone threads (112) have a pitch (see Fig. 2).  Matityahu fails to disclose wherein the pitch of the mounting threads and the pitch of the bone threads are unequal (claim 5); wherein the pitch of the bone threads is greater than the pitch of the mounting threads (claim 6).  However, Gray discloses a bone implant (420) wherein implant has mounting threads (421) configured for mounting of the implant to a ring (418) of a plate (420), and bone threads (436) configured for anchoring the implant in bone, wherein the pitch of the bone threads is greater than the pitch of the mounting threads (see paragraph[ 0073]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the pedicle nail of Matityahu such that the bone threads have a greater pitch than the mounting threads in order to promote a stronger connection between the shank and the nail head via mounting threads having a smaller pitch and keep the pedicle nail parts mounted together even during backout of the nail from bone (see Gray, paragraph [0073]).  
Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matityahu in view of Spitler, and further in view of Chin.
		Regarding claim 10, Matityahu discloses wherein the shank has fenestrated perforations (356) along the longitudinal axis thereof, wherein the number of fenestrated perforations range from 2 to 100 (six fenestrations 356, see Fig. 18).
		Matityahu fails to disclose wherein the shank comprises at least two protrusions configured along the longitudinal axis thereof, wherein the protrusions form channels along the longitudinal axis.  However, Matityahu suggests the outer surface (350) of the shank may be roughened (see paragraph [0087]), and that roughening an implant surface induces bone in-growth (see paragraph [0081]).  Additionally, Chin discloses a bone implant (100B) wherein the implant comprises at least two protrusions (166) configured along a longitudinal axis thereof (see Fig. 4A), wherein the protrusions form channels (between protrusions 166) along the longitudinal axis (see Fig. 4A), wherein the protrusions have exposed vertical edges (see Fig. 4A).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the outer surface of the shank of Matityahu to provide at least two protrusions that form channels as suggested by Chin in order to increase the surface area of the shank, which helps promote bone growth and fusion (see Chin, paragraph [0042]).  
		Regarding claim 12, Matityahu discloses further comprising a nail head (102) having a proximal end (104) and a distal end (106); wherein the nail head comprises external bone threads (112); and wherein the distal end of the nail head is configured to be disposed on the proximal end of the shank by threadably receiving the mounting threads attached thereto (threads 110 of distal end of nail head 102 receive threads 343 of proximal end 336 of shank 340, see paragraph [0087]). 
 		Regarding claim 13, Matityahu discloses wherein the proximal end of the nail head comprises an insertion tool assembly interface (114) therein (see paragraph [0053]).
		Regarding claim 14, Matityahu fails to disclose wherein the tulip is a polyaxial tulip threadably attached to the proximal end of the nail head.  However, Spitler discloses a bone anchor (10) including a tulip (14) and a pedicle anchor (12) having a proximal head (24), wherein the tulip is a polyaxial tulip (see paragraph [0023] and Abstract) threadably attached to the proximal head of the anchor (see paragraphs [0024] and [0025]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tulip and nail head to be threadably attached and polyaxial as suggested by Spitler in order to allow the tulip and nail head to be securely attached while still allowing for articulation between the tulip and nail head to facilitate optimal relative positioning of the tulip relative to the head to accommodate, for example, spinal rods (see Spitler, paragraphs [0004] and [0029]).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matityahu in view of Spitler and U.S. Patent Application Publication No. 2014/0142632 (Keyer).
		Regarding claim 15, Matityahu discloses a pedicle nail system (see Figs. 9 and 18) comprising: a pedicle nail (332), wherein the pedicle nail comprises a shank (340), wherein the shank comprises a proximal end (336) and a distal bone engagement end (342), wherein the proximal end comprises mounting threads (343) attached thereto; and a tulip (118) wherein the tulip comprises a proximal end (portion of tulip 118 that receives a transverse member 130, see paragraph [0068] and Figs. 9 and 18) and a distal end (portion of tulip 118 that receives a spherical head 114 of the proximal portion 104 of nail head 102, see paragraph [0068] and Figs. 9 and 18), wherein the distal end of the tulip is configured to be mounted on the pedicle nail (distal end of tulip 118 receives a spherical head 114 of the proximal portion 104 of nail head 102 of pedicle nail 332, see paragraph [0068] and Figs. 9 ad 18), wherein the shank is a curved shank (portion 342 of shank 240 is arcuate, see Fig. 18 and paragraph [0086]), having a curvature angle theta (see Fig. 18; shank portion 342 has a curvature angle relative to a vertical axis defined by shank portion 336), wherein a nail head (102) engages with a tulip (118) (see paragraph [0068] and Figs. 8 and 9), and wherein the nail head (102) is a separate element from the shank (340) and the tulip (118) (nail head 102 is a separate element from shank 340, see paragraph [0087] and Figs. 27 and 28; nail head 102 is a separate element from tulip 118 see paragraph [0068] and Figs. 8 and 9).
		Matityahu fails to disclose wherein the nail head includes tulip threads for engaging with the tulip.  However, Spitler discloses a bone anchor (10) including a tulip (14) and a pedicle anchor (12) having a proximal head (24), wherein the proximal head of the anchor includes tulip threads (25) for engaging with the tulip (see paragraphs [0024] and [0025]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the nail head to include tulip threads such that the tulip and nail head are threadably attached as suggested by Spitler in order to allow the tulip and nail head to be securely attached while still allowing for articulation between the tulip and nail head to facilitate optimal relative positioning of the tulip relative to the head to accommodate, for example, spinal rods (see Spitler, paragraphs [0004] and [0029]).
		Matityahu fails to explicitly disclose a driver, wherein the driver comprises a proximal end and a distal end; wherein the distal end of the driver is removably connected to the proximal end of the pedicle nail.  However, Matityahu discloses that the proximal end (104) of the pedicle nail has a tool engaging head 114 (see paragraphs [0053] and [0071]; see also internal threads of head 114 shown in Figs. 1 and tool socket of head 114 shown in Fig. 18).  Additionally, Keyer discloses a bone fixation system (10/500) including a driver (500) and a bone anchor (20), wherein the driver comprises a proximal end (502) and a distal end (501); wherein the distal end of the driver is removably connected to the proximal end (24) of the bone anchor.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Matityahu to include a driver removably connected to the proximal end of the pedicle nail as suggested by Keyer in order to facilitating driving of the pedicle nail into a patient’s bone (see Keyer, paragraph [0040]).  
		Regarding claim 16, Matityahu discloses wherein the shank has fenestrated perforations (356) along the longitudinal axis thereof, wherein the number of fenestrated perforations can range from 2 to 100 (six fenestrations 356, see Fig. 18). 
		Regarding claim 17, Matityahu discloses further comprising a nail head (102) having a proximal end (104) and a distal end (106); wherein the nail head comprises external bone threads (112); and wherein the distal end of the nail head is configured to be disposed on the proximal end of the shank by threadably receiving the mounting threads attached thereto (threads 110 of distal end of nail head 102 receive threads 343 of proximal end 336 of shank 340, see paragraph [0087]).  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matityahu in view of Spitler and Keyer, and further in view of Gray.
		Regarding claim 18, Matityahu discloses wherein the external bone threads (112) disposed thereupon have a pitch (see Fig. 2), wherein the mounting threads (343) attached to the proximal end of the shank have a pitch (see Fig. 18).  Matityahu fails to disclose wherein the pitch of the mounting threads and the pitch of the bone threads are unequal to one another.  However, Gray discloses a bone implant (420) wherein implant has mounting threads (421) configured for mounting of the implant to a ring (418) of a plate (420), and bone threads (436) configured for anchoring the implant in bone, wherein the pitch of the bone threads is greater than the pitch of the mounting threads (see paragraph[ 0073]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the pedicle nail system of Matityahu such that the bone threads have a greater pitch than the mounting threads in order to promote a stronger connection between the shank and the nail head via mounting threads having a smaller pitch and keep the pedicle nail parts mounted together even during backout of the nail from bone (see Gray, paragraph [0073]).  
		Regarding claims 19 and 20, Matityahu discloses wherein the proximal end of the tulip (118) comprises an insertion tool assembly interface (proximal opening in tulip 118 for receiving tools 128/130, see Fig. 9 and paragraph [0068]), wherein an insertion tool assembly (128/130) is attachable to the insertion tool assembly interface of the tulip (see Fig. 9 and paragraph [0068]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10, 12-20 have been considered but are moot in view of the new grounds of rejection.
		Additionally, Applicant argues on page 7 of the Remarks that claim 3 was previously amended to overcome the 112 rejection.  However, while one use of the term “about” was previously removed, another use of the term “about” remains.
		Additionally, Applicant argues on page 8 of the Remarks that Matityahu and none of the other secondary references disclose or suggest the newly added features of the independent claims.  However, as shown in the analysis of claims 1, 8, and 15 above, Matityahu discloses the tulip, nail head, and shank being separate elements, and Spitler suggests the nail head having tulip threads.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773